DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 7, 2nd paragraph, filed May 9, 2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant's arguments filed May 9, 2022, with respect to the double patenting rejections have been fully considered but they are not persuasive.  Applicant argues that Claim 1 is canceled, hence the double patenting rejection is moot (p. 7).
In reply, the Examiner points out that Applicant has added new claims, and these new claims are rejected under double patenting.
Applicant’s arguments with respect to claim(s) 18-37 have been considered but are moot because new grounds of rejection are made in view of Kang (US 20130297919A1) and Li (US008711159B2).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-14, 18, and 19 of U.S. Patent No. 10,949,177.  Claims 18-21 and 23-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, and 18 of U.S. Patent No. 10,101,977.  Claims 18-21 and 23-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, 10, 14, and 18 of U.S. Patent No. 9,235,871.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the patent claims and are therefore an obvious variant thereof.
17/203,207
Claim 18
19
20
21
22
23
24
25
26
27
28
29
30
10,949,177
Claim 1
1
4
5
7
9
11
12
13
1
2
3
8
10,101,977
Claim 1
1
1
1

2
1
6
5
1
1
7
3
9,235,871
Claims 1, 4
1
1
1

2
1
7
6
1
1
8
1


17/203,207
31
32
33
34
35
36
37
10,949,177
10
14
14
14
18
18
19
10,101,977
4
10
1
10
18
1
18
9,235,871
5
10, 14
1
10
1, 4
1
18



17/203,207 (Claim 18)
10,949,177 (Claim 1)
A system for executing a program, the system comprising:
A system…to execute a program, the system comprising:
a first processing unit device configured to execute a first sequence of one or more commands in a first programming language;
a first processing unit device configured to execute commands in a first programing language;
a second processing unit device configured to execute a second sequence of one or more commands in a second programming language that is distinct from the first programming language; and
a second processing unit device configured to execute commands in a second programming language that is distinct from the first programming language;
a transfer memory accessible by the first processing unit device and the second processing unit device,
a transfer memory accessible by the first processing unit device and the second processing unit device,
the transfer memory being configured to store program data usable by (i) the first processing unit device to execute the first set of one or more command, (ii) the second processing unit device to execute the second set of one or more commands, or (iii) both (i) and (ii).
the transfer memory being configured to store the program data generated by one of the first processing unit device or the second processing unit device


17/203,207 (Claim 18)
10,101,977 (Claim 1)
A system for executing a program, the system comprising:
A system…to execute a program, the system comprising:
a first processing unit device configured to execute a first sequence of one or more commands in a first programming language;
a first processing unit device executing commands in a first programming language;
a second processing unit device configured to execute a second sequence of one or more commands in a second programming language that is distinct from the first programming language; and
a second processing unit device executing commands in a second programming language that is distinct from the first programming language;
a transfer memory accessible by the first processing unit device and the second processing unit device,
a transfer memory accessible by the first processing unit device and the second processing unit device,
the transfer memory being configured to store program data usable by (i) the first processing unit device to execute the first set of one or more command, (ii) the second processing unit device to execute the second set of one or more commands, or (iii) both (i) and (ii).
the transfer memory storing…the program data…consumed by the other of the first processing unit device or the second processing unit device


17/203,207 (Claim 18)
9,235,871 (Claims 1 and 4)
A system for executing a program, the system comprising:
A system…to execute a program, the system comprising: (Claim 1)
a first processing unit device configured to execute a first sequence of one or more commands in a first programming language;
a general purpose central processing unit (CPU) device executing commands in a CPU programming language; (Claim 1)
a second processing unit device configured to execute a second sequence of one or more commands in a second programming language that is distinct from the first programming language; and
a graphic processing unit (GPU) device executing commands in a GPU programming language that is distinct from the CPU programming language; (Claim 1)
a transfer memory accessible by the first processing unit device and the second processing unit device,
a graphics transfer memory coupled to the CPU device and the GPU device (Claim 4)
the transfer memory being configured to store program data usable by (i) the first processing unit device to execute the first set of one or more command, (ii) the second processing unit device to execute the second set of one or more commands, or (iii) both (i) and (ii).
command processor generating a first sequence of commands for execution by the CPU device and a second sequence of commands for execution by the GPU device (Claim 1)

the graphics transfer memory storing resources for the commands created by the command processor (Claim 4)


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 32, 34, 35, and 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US008711159B2).
As per Claim 32, Li teaches a method for scheduling jobs for a first processing unit device and a second processing unit device to thereby execute a program (heterogeneous multiprocessor system (a CPU and a GPU) where a processing pipeline operates, the processing pipeline can be categorized into a CPU part and GPU part, within the GPU part a number of functional units operate in parallel, col. 3, lines 51-57), the method comprising:  generating one or more commands for execution by the first processing unit device or the second processing unit device; and storing program data for the one or more commands in a transfer memory, the transfer memory being accessible by the first processing unit device and the second processing unit device (when the application 105 executes on the CPU 110, it generates low level graphics commands and transmits them in command buffers 130 to the GPU 150, GPU 150 parses the command buffers, loads the graphics data and then performs the corresponding rendering tasks, col. 2, line 66-col. 3, line 7).
As per Claim 34, Li teaches further comprising obtaining one or more jobs from the program, wherein the one or more commands are generated independently from each other, and wherein the one or more commands are configured to be executed by the first processing unit device, the second processing unit device, or both, to thereby execute the one or more jobs (col. 2, line 66-col. 3, line 7).
As per Claim 35, Claim 35 is similar in scope to Claim 32, except that Claim 35 is directed to a non-transitory, machine readable medium having stored thereon instructions for performing the method of Claim 32 to thereby execute a program, the stored instructions comprising machine executable code, which when executed by at least one machine processor, causes the machine processor to perform the method of Claim 32.  Li teaches a non-transitory, machine readable medium having stored thereon instructions for performing the method to thereby execute a program, the stored instructions comprising machine executable code, which when executed by at least one machine processor, causes the machine processor to perform the method (foregoing method may rely on processor-readable media that include processor-executable instructions for performing, col. 12, lines 4-7).  Thus, Claim 35 is rejected under the same rationale as Claim 32.
As per Claim 37, Claim 37 is similar in scope to Claim 34, and therefore is rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 18-21, 23, 27, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20130297919A1) and Li (US008711159B2).
As per Claim 18, Kang teaches a system for executing a program, the system comprising:  a first processing unit device (110) configured to execute a first sequence of one or more commands in a first programming language; a second processing unit device (260) configured to execute a second sequence of one or more commands in a second programming language that is distinct from the first programming language (host application 225 may be a normal C/C++ program that can be compiled by a C++ compiler 230 to a binary application 235 for execution on a CPU 110, GPU targeted code may be written in the CM language and may be processed by a Cm compiler 210 to create machine code that may execute on a GPU 260, [0028]).
	However, Kang does not expressly teach a transfer memory accessible by the first processing unit device and the second processing unit device, the transfer memory being configured to store program data usable by (i) the first processing unit device to execute the first set of one or more command, (ii) the second processing unit device to execute the second set of one or more commands, or (iii) both (i) and (ii).  However, Li teaches a transfer memory accessible by the first processing unit device (110) and the second processing unit device (150), the transfer memory being configured to store program data usable by (i) the first processing unit device to execute the first set of one or more command, (ii) the second processing unit device to execute the second set of one or more commands, or (iii) both (i) and (ii) (when the application 105 executes on the CPU 110, it generates low level graphics commands and transmits them in command buffers 130 to the GPU 150, GPU 150 parses the command buffers, loads the graphics data and then performs the corresponding rendering tasks, col. 2, line 66-col. 3, line 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to include a transfer memory accessible by the first processing unit device and the second processing unit device, the transfer memory being configured to store program data usable by (i) the first processing unit device to execute the first set of one or more command, (ii) the second processing unit device to execute the second set of one or more commands, or (iii) both (i) and (ii) because Li suggests that this is a conventional CPU-GPU arrangement of a computing device, and thus this arrangement is well-known in the art (col. 2, lines 53-56).
18.	As per Claim 19, Kang does not teach a command processor configured to generate (i) the first set of one or more commands for execution by the first processing unit device, (ii) the second set of one or more commands for execution by the second processing unit device, or (iii) both (i) and (ii).  However, Li teaches further comprising a command processor (410) configured to generate (i) the first set of one or more commands for execution by the first processing unit device, (ii) the second set of one or more commands for execution by the second processing unit device, or (iii) both (i) and (ii) (command processor 410 parses low level graphics commands and generates intermediate VGPU commands, draw engine receives the intermediate VGU commands and then generates the resulting host Direct3D calls, which are used to drive the host GPU for rendering, col. 6, lines 61-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to include a command processor configured to generate (i) the first set of one or more commands for execution by the first processing unit device, (ii) the second set of one or more commands for execution by the second processing unit device, or (iii) both (i) and (ii) as suggested by Li.  It is well-known in the art that a command processor is useful for independently scheduling the tasks to be selectively executed by the processing unit devices.
19.	As per Claim 20, Kang does not teach wherein the command processor is configured to be accessible by both the first processing unit device and the second processing unit device.  However, Li teaches wherein the command processor (410, Fig. 5) is configured to be accessible by both the first processing unit device and the second processing unit device (Fig. 5 shows that the host CPU 315 outputs to the command processor 410, which outputs the VGPU commands 415 to the draw eng. 430, which outputs to the host GPU 340).  This would be obvious for the reasons given in the rejection for Claim 19.
20.	As per Claim 21, Kang does not teach wherein the command processor is configured to manage jobs for the program for processing by the first processing unit device or the second processing unit device.  However, Li teaches wherein the command processor is configured to manage jobs for the program for processing by the first processing unit device or the second processing unit device (col. 6, lines 61-66).  This would be obvious for the reasons given in the rejection for Claim 19.
21.	As per Claim 23, Kang teaches wherein the first sequence of one or more commands, the second sequence of one or more commands, or both, include one or more commands for specific graphics processing functions or for general processing unit operations [0028].
22.	As per Claim 27, Kang teaches further comprising a data compiler configured to convert program data for first sequence of one or more commands into a first data format usable by the first programming language, and program data for the second sequence of one or more commands into a second data format usable by the second programming language [0028].
23.	As per Claim 30, Kang teaches wherein the first processing unit device (110) is a central processing unit (CPU) device and the second processing unit device (260) is a graphics processing unit (GPU) device [0028].
24.	As per Claim 31, Kang does not expressly teach wherein the transfer memory includes (i) frame graphics transfer memory allowing transfer of data from the second processing unit device to the first processing unit device, (ii) frame command transfer memory visible to the first processing unit device to translate the one or more commands, (iii) owner graphics transfer memory allowing transfer of data from the first processing unit device to the second processing unit device, (iv) owner command memory storing command instructions, or (v) any combination if (i)-(iv).  However, Li teaches wherein the transfer memory includes (i) frame graphics transfer memory allowing transfer of data from the second processing unit device to the first processing unit device, (ii) frame command transfer memory visible to the first processing unit device to translate the one or more commands, (iii) owner graphics transfer memory allowing transfer of data from the first processing unit device to the second processing unit device, (iv) owner command memory storing command instructions, or (v) any combination if (i)-(iv) (col. 2, line 66-col. 3, line 7).  This would be obvious for the reasons given in the rejection for Claim 18.
25.	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20130297919A1) and Li (US008711159B2) in view of Harper (US 20090225093A1).
Kang and Li are relied upon for the teachings as discussed above relative to Claim 18.
However, Kang and Li do not expressly teach wherein the first processing unit device executes the first sequence of one or more commands in parallel with the second processing unit device executing the second sequence of one or more commands.  However, Harper teaches wherein the first processing unit device executes the first sequence of one or more commands in parallel with the second processing unit device executing the second sequence of one or more commands (while the GPU is processing the client commands, the client can be using the CPU in parallel, [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang and Li so that the first processing unit device executes the first sequence of one or more commands in parallel with the second processing unit device executing the second sequence of one or more commands because Harper suggests that this way, efficiency can be achieved [0051].
26.	Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20130297919A1) and Li (US008711159B2) in view of Bolz (US 20110242118A1).
27.	As per Claim 24, Kang and Li are relied upon for the teachings as discussed above relative to Claim 18.
However, Kang and Li do not teach wherein the first sequence of one or more commands, the second sequence of one or more commands, or both, include commands in a state-free command format.  However, Bolz teaches wherein the first sequence of one or more commands, the second sequence of one or more commands, or both, include commands in a state-free command format (stateless graphics refers to a new programming model for the GPU 150, where all graphics workloads to be processed by the GPU 150 are self-contained, i.e., include all the state information that is needed to process the graphics workloads, each draw call could include all the state needed for the draw call, in such a model, the state information needed to process a graphics workload does not need to be tracked by GPU driver 118, [0035]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang and Li so that the first sequence of one or more commands, the second sequence of one or more commands, or both, include commands in a state-free command format because Bolz suggests that this allows the generation and execution of the different graphics workloads to be more independently ordered and parallelizable [0035].
28.	As per Claim 25, Kang and Li do not teach wherein each of the commands in the first sequence of one or more commands and the second sequence of one or more commands includes all state information required to executed each of the commands independently of others of commands.  However, Bolz teaches wherein each of the commands in the first sequence of one or more commands and the second sequence of one or more commands includes all state information required to executed each of the commands independently of others of commands [0035].  This would be obvious for the reasons given in the rejection for Claim 24.	
29.	Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20130297919A1) and Li (US008711159B2) in view of Oldman (US006769115B1).
30.	As per Claim 28, Kang and Li are relied upon for the teachings as discussed above relative to Claim 27.  Kang teaches wherein the data compiler is to convert the program data for the one or more commands into the first data format and the second data format [0028].
However, Kang and Li do not teach that the data compiler is configured to run a meta language to perform the converting.  However, Oldman teaches wherein the data compiler is configured to run a meta language to convert program data for the one or more commands into a different format (Meta-compiler converts the source 401 into C-language components, col. 8, lines 16-19).  Since Kang teaches wherein the data compiler is to convert the program data for the one or more commands into the first data format and the second data format [0028], this teaching from Oldman can be implemented into the device of Kang so that the data compiler is configured to run a meta language to convert the program data for the one or more commands into the first data format and the second data format.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang and Li so that the data compiler is configured to run a meta language to perform the converting as suggested by Oldman.  It is well-known in the art that metacompilers reduce the task of writing compilers by automating the aspects that are the same regardless of the object language.  This makes possible the design of domain-specific languages which are appropriate to the specification of a particular problem.  A metacompiler reduces the cost of producing translators for such domain-specific object languages to a point where it becomes economically feasible to include in the solution of a problem a domain-specific language design.
31.	As per Claim 29, Kang does not teach that the meta language includes resource sets and constant sets.  However, Li teaches wherein the language includes resource sets (107) and constant sets (low level graphics commands) (when the application 105 executes on the CPU 110, it generates low level graphics commands and transmits them in packed command buffers 130 to the GPU 150, the application code also creates or loads the graphics resources (e.g., per commands 107) and shaders (e.g., per commands 109) into memory of the GPU 150, GPU 150 parses the commands buffers, loads the graphics data and then performs the corresponding rendering tasks, col. 2, line 66-col. 3, line 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang so that the language includes resource sets and constant sets because Li suggests that the processor needs the resource sets in order to perform tasks on the resource sets and also needs the constant sets in order to know what commands to perform on the resource sets (col. 2, line 66-col. 3, line 7).
	However, Kang and Li do not teach that the language is the meta language.  However, Oldman teaches the meta language (col. 8, lines 16-19).  Thus, this teaching from Oldman can be implemented into the device of Li so that the meta language includes resource sets and constant sets.  This would be obvious for the reasons given in the rejection for Claim 28.
32.	Claim(s) 33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US008711159B2) in view of Kang (US 20130297919A1).
33.	As per Claim 33, Li is relied upon for the teachings as discussed above relative to Claim 32.
However, Li does not expressly teach further comprising converting the program data into a first format usable by a first programming language associated with the first processing unit device, and into a second data format usable by a second programming language associated with the second processing unit device, the second programming language being distinct from the first programming language.  However, Kang teaches further comprising converting the program data into a first format usable by a first programming language associated with the first processing unit device, and into a second data format usable by a second programming language associated with the second processing unit device, the second programming language being distinct from the first programming language [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include converting the program data into a first format usable by a first programming language associated with the first processing unit device, and into a second data format usable by a second programming language associated with the second processing unit device, the second programming language being distinct from the first programming language as suggested by Kang.  It is well-known in the art that a CPU and GPU use different programming languages.
34.	As per Claim 36, Claim 36 is similar in scope to Claim 33, and therefore is rejected under the same rationale.
Allowable Subject Matter
35.	Claim 26 is rejected under double patenting, but would be allowable if terminal disclaimers are filed and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
36.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 26 and base Claim 18 and intervening Claim 24, and in particular, do not teach wherein the state-free command format maps each of the commands in the first sequence of one or more commands and the second sequence of one or more commands to a plurality of different hardware platforms.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611